DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/21 and 3/35/20 and 12/28/2021 and 3/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1-25, as amended, under Sims, Dycus and Taylor have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mueller in view of Sims, further in view of Dycus and Taylor
With regards to claim 1, applicant argues that Sims does not disclose where “each flange includes a track receiving the drive pin”, however, in Fig. 6 below, it is shown that each jaw includes a track lateral cam slot 430c and 432c receiving a drive pin (cam pin 492, see Fig. 6 below). The flanges, when combined with the device of Mueller, appear to serve the same purpose wherein they hold a drive/cam pin (492 of Sims and 180 of Mueller) that allow the flanges to pivot which in turn forces the jaws to either open or close (see Sims Paragraph 113). This is seen to serve the same purpose as Mueller as shown in Paragraphs 46-47 wherein the slots on the flanges (181a-181b) receive a drive pin 180 which reciprocates within said slots, thereby opening and closing the end effector jaws.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 2347725 A1) in view of Sims (US 20140025071 A1) (previously of record)
Regarding claim 1, Mueller discloses: A surgical forceps (see abstract and Fig. 1A) comprising: a drive pin (drive pin 180, see Fig. 5); an outer tube (shaft 12, see Fig. 5) defining a longitudinal axis; a first jaw (jaw member 110, see Fig. 6) pivotably connected to the outer tube (see Figs. 7 and 1A showing both jaws being able to pivot open and closed, seen to be consistent amongst all embodiments, and connected to shaft 12) a second jaw (jaw member 120, see Fig. 6) connected to the outer tube (see Fig. 1A and 7 showing both jaws being connected to shaft 12); and an inner tube (drive sleeve 17, see Fig. 5) located within the outer tube (see Fig. 6 showing drive sleeve 17 is housed within shaft 12, noting the length of the sleeve from Fig. 5, the remainder of the length of drive sleeve 17 is seen to be housed with shaft 12) and extending along the longitudinal axis (drive sleeve 17 is a straight tube, see Fig. 5), the inner tube including a pair of arms (17a, 17b, see Fig. 5 showing drive sleeve 17 having two arms at the distal end, seen clearly in Fig. 6) extending from a distal portion of the inner tube, the drive pin 
	However, while Mueller discloses wherein the first and second jaw have flanges (113 and 123, see Fig. 6) at the proximal portion of the first and second jaw respectively, each jaw including a track (181a and 181b) receiving the drive pin (see Paragraphs 46-47 mentioning how the drive pin inserts into tracks 181a and 181b), Mueller fails to disclose wherein the first and second jaw include a pair of flanges.
However, in the same field of endeavor, namely pivotable surgical grasping devices, Sims discloses wherein each jaw comprises a pair of flanges (see Fig. 6 below), each jaw including a track (lateral cam slot 430c and 432c, see Fig. 6 below) receiving a drive pin (cam pin 492, see Fig. 6 below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through the use of using a known technique (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) to improve similar device (methods, or products) in the same way to improve upon the device of Mueller by the inclusion of additional flanges as taught by Sims. The inclusion of which would have yielded a predictable result to one of ordinary skill in the art as the device of Mueller already includes a set of flanges for each jaw member which serve to pivot and open the jaw members, and because Sims does not state the additional flanges serve a specific purpose 


    PNG
    media_image1.png
    307
    417
    media_image1.png
    Greyscale

Fig. 6
Regarding claim 2, the combination of Mueller and Sims disclose the invention of claim 1, the combination further discloses wherein the second jaw is pivotably connected to the outer tube (see Mueller Figs. 7 and 1A showing both jaws being able to pivot open and closed, seen to be consistent amongst all embodiments, and connected to shaft 12)
Regarding claim 3, the combination of Mueller and Sims discloses the invention of claim 2, the combination further discloses wherein the second jaw includes a second pair of flanges (see Examiner’s Diagram Fig. 6 above showing the jaws of Sims each contain two flanges) located at a proximal portion of the second jaw, each of the second flanges including a second track receiving the drive pin (see Mueller Fig. 6 showing each flange having a track receiving drive pin 180 (see Paragraphs 46-47), when combined with the multiple flanges of Sims, each additional flange of the device of Sims also has a lateral cam slot (430c, 432c, see Paragraph 102 mentioning all flange has the mentioned lateral cam slot), configured to receive pin 492 as shown in Examiner’s Diagram of Fig. 6 above))
Regarding claim 4, the combination of Mueller and Sims disclose the invention of claim 3, the combination further discloses wherein the inner tube is translatable within the outer tube to drive the drive pin along the tracks and the second tracks to move the second jaw between open and closed positions (see Mueller Paragraph 47 mentioning that the drive sleeve 17 reciprocates within the unmoving outer shaft 12 and moves drive pin 180 within the flange slots (see Mueller Paragraphs 48-49), noting the inclusion of the additional pair of flange from Sims, in addition to the slot of the knife guide 133, thereby causing the jaws to open and close). 
Regarding claim 5, the combination of Mueller and Sims disclose the invention of claim 1, the combination further discloses wherein the pair of arms are located laterally outward of the pair of flanges and wherein the pair of arms laterally overlap the pair of flanges (see Figs. 6-7 showing the flange of Mueller, in addition to the of the pair of flanges included from the device of Sims, all of which are seen to be radially overlapped by the pair of arms of the drive sleeve 17, see also Mueller Paragraph 46-47 mentioning how the jaws are mounted between the pair of arms)
Regarding claim 6, the combination of Mueller and Sims disclose the invention of claim 1, the combination further discloses a blade located within the inner tube and extending parallel to the longitudinal axis, the blade translatable to extend between the pair of flanges (see Mueller Paragraphs 48-49 mentioning how a blade 190 translates between flange 113 and knife guide 133, noting that with the inclusion of the pair of flanges from Sims, the blade would be seen to extend between a pair of flanges and into channel 115 seen on both jaws 113 and 123).
Regarding claim 7, Mueller discloses A forceps (see abstract and Fig. 1) comprising: a drive pin (drive pin 180, see Fig. 5); an outer shaft (shaft 12, see Fig. 5) extending along a longitudinal axis; a first jaw (jaw member 110, see Fig. 5) pivotably connected to the outer tube (see Figs. 7 and 1A showing both jaws being able to pivot open and closed, seen to be consistent amongst all embodiments, and connected to shaft 12); and a cam shaft (drive sleeve 17, see Fig. 5) positioned within the outer shaft and extending along the longitudinal axis (see Fig. 6 showing drive sleeve 17 is housed within shaft 12, noting the length of the sleeve from Fig. 5, the remainder of the length of drive sleeve 17 is seen to be housed with shaft 12), the cam shaft including distal arms (17a, 17b, see Fig. 5 showing drive sleeve 17 having two arms at the distal end, seen clearly in Fig. 6) positioned laterally outward a first flange (see Mueller Figs. 6-7 showing the flange of Mueller located between the pair of arms of the drive sleeve 17, see also Paragraph 46-47 mentioning how the jaws are mounted between the pair of arms) the drive pin connected to a bore of each of the distal arms to connect to the cam shaft to the first flanges (see Paragraphs 46-47 mentioning drive pin 180 fits into slots 181a and 181c, shown on opposite sides of the drive sleeve 17 in Fig. 6 and mentioning the drive pin mounts the jaw members to the distal ends 17a and 17b of the drive sleeve. Therefore, it is presumed that drive pin 180 extends at least partially through each arm of the drive sleeve and connects to the flanges of Mueller via slots 181a and 181b in Fig. 6), the cam shaft translatable in a first direction along the outer shaft to drive the pin along the first set of tracks to open the first jaw relative to a second jaw, and the cam shaft translatable in a second direction opposed to the first direction along the outer shaft to drive the pin along the first set of tracks to close the first jaw relative to the second jaw (see Paragraph 47 mentioning that the drive sleeve 17 reciprocates within the unmoving outer shaft 12 and moves drive pin 180 within slots of the knife guide, thereby causing the jaws to open and close).
However, while Mueller discloses each first flange including a first track receiving the drive pin therein (Mueller discloses each flange of the jaw members have slots 181a and 181b, see Paragraphs 46-47 mentioning drive pin 180 fits into slots 181a and 181c, shown on opposite sides of the drive sleeve 17 in Fig. 6 and mentioning the drive pin mounts the jaw members to the distal ends 17a and 17b of the drive sleeve. Therefore, it is presumed that drive pin 180 extends at least partially through each arm of the drive sleeve and connects to the flanges of Mueller via slots 181a and 181b in Fig. 6), Mueller fails to disclose wherein the first jaw including a first set of flanges.
 However, in the same field of endeavor, namely pivotable surgical grasping devices, Sims discloses wherein each jaw comprises a pair of flanges (see Examiner’s Diagram of Fig. 6 above), each jaw including a track (lateral cam slot 430c and 432c, see Fig. 6 above) receiving a drive pin (cam pin 492, see Fig. 6 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through the use of using a known technique (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), to improve similar device (methods, or products) in the same way to improve upon the device of Mueller by the inclusion of additional flanges as taught by Sims. The inclusion of which would have yielded a predictable result to one of ordinary skill in the art as the device of Mueller already includes a set of flanges for each jaw member which serve to pivot and open the jaw members, and because Sims does not state the additional flanges serve a specific purpose that would lead one of ordinary skill in the art to be unable to make the obvious inclusion to improve upon the device of Mueller.
Regarding claim 8, the combination of Mueller and Sims disclose the invention of claim 7, the combination further disclose a second jaw (jaw member 120, see Fig. 6) pivotably connected to the outer tube (see Fig. 1A and 7 showing both jaws being connected to shaft 12, see also Figs 1A-1B showing both jaws being able to pivot open and closed); including a second set of flanges (see Examiner’s Diagram of Sims Fig. 6 above showing each jaw contains a pair of flanges), each second flange including a second track receiving the drive pin therein (cam slots 430c and 432c receiving cam pin 492, see Paragraph 102 mentioning all flange has the mentioned lateral cam slot, configured to receive pin 492 as shown in Examiner’s Diagram of Fig. 6 above), the second jaw movable relative to the first jaw between open and closed positions (see Examiner’s Diagram of Fig. 6 above)
Regarding claim 9, the combination of Mueller and Sims disclose the invention of claim 8, the combination further disclose wherein the distal arms are positioned laterally outward of one or both of the second set of flanges (see Figs. 6-7 showing the flange of Mueller located between the pair of arms of the drive sleeve 17, see also Paragraph 46-47 mentioning how the jaws are mounted between the pair of arms to secure them to the drive sleeve 17)
Regarding claim 10, the combination of Mueller and Sims disclose the invention of claim 7, the combination further discloses wherein the first set of tracks is proximal to the pivotal connection between the first jaw and the outer shaft (see Sims Fig. 6 showing the tracks 430c and 432c located proximal to the pivot connection to pin 444)
Regarding claim 11, Mueller discloses: A surgical forceps (see abstract and Fig. 1A) comprising:\Application Number: 16/830,150Dkt: 5409.019US1 Filing Date: March 25, 2020Title: FORCEPS DRIVE SHAFTa drive pin (drive pin 180, see Fig. 5); an outer tube defining a longitudinal axis (shaft 12, see Fig. 5); a first jaw pivotably connected to the outer tube (jaw member 110, see Figs. 7 and 1A showing both jaws being able to pivot open and closed, seen to be consistent amongst all embodiments, and connected to shaft 12); a second jaw pivotably connected to the outer tube (jaw member 120, see Fig. 6 and Figs. 7 and 1A showing both jaws being able to pivot open and closed, seen to be consistent amongst all embodiments, and connected to shaft 12); and an inner tube (drive sleeve 17, see Fig. 5) located within the outer tube and extending along the longitudinal axis (see Fig. 6 showing drive sleeve 17 is housed within shaft 12, noting the length of the sleeve from Fig. 5, the remainder of the length of drive sleeve 17 is seen to be housed with shaft 12), the inner tube including a pair of arms (17a, 17b, see Fig. 5 showing drive sleeve 17 having two arms at the distal end, seen clearly in Fig. 6) extending from a distal portion of the inner tube (see Paragraph 46 mentioning drive pin 180 fits into slots 181a and 181c, shown on opposite sides of the drive sleeve 17 in Fig. 6 and mentioning the drive pin mounts the jaw members to the distal ends 17a and 17b of the drive sleeve. Therefore, it is presumed that drive pin 180 extends at least partially through each arm of the drive sleeve), the drive pin extending through each arm of the pair of arms to secure the drive pin to the arms (see Paragraph 46 mentioning drive pin 180 fits into slots 181a and 181c, shown on opposite sides of the drive sleeve 17 in Fig. 6 and mentioning the drive pin mounts the jaw members to the distal ends 17a and 17b of the drive sleeve. Therefore, it is presumed that drive pin 180 extends at least partially through each arm of the drive sleeve), and the inner tube translatable within the outer tube to drive the drive pin along the first set of tracks and the second set of tracks to move the first jaw and the second jaw between open and closed positions (see Paragraph 47 mentioning that the drive sleeve 17 reciprocates within the unmoving outer shaft 12 and moves drive pin 180 within slots of the knife guide, thereby causing the jaws to open and close). 
However, while Mueller discloses wherein the first and second jaw have flanges (113 and 123, see Fig. 6) at the proximal portion of the first and second jaw respectively, each jaw including a track (181a and 181b) receiving the drive pin (see Paragraphs 46-47 mentioning how the drive pin inserts into tracks 181a and 181b), Mueller fails to disclose wherein the first and second jaw include a pair of flanges.
 However, in the same field of endeavor, namely pivotable surgical grasping devices, Sims discloses wherein each jaw comprises a pair of flanges (see Fig. 6 above), each jaw including a track (lateral cam slot 430c and 432c, see Fig. 6 above) receiving a drive pin (cam pin 492, see Fig. 6 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through the use of using a known technique (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), to improve similar device (methods, or products) in the same way to improve upon the device of Mueller by the inclusion of additional flanges as taught by Sims. The inclusion of which would have yielded a predictable result to one of ordinary skill in the art as the device of Mueller already includes a set of flanges for each jaw member which serve to pivot and open the jaw members, and because Sims does not state the additional flanges serve a specific purpose that would lead one of ordinary skill in the art to be unable to make the obvious inclusion to improve upon the device of Mueller.
Regarding claim 12, the combination of Mueller and Sims disclose the invention of claim 11, the combination further disclose wherein the first set of flanges is interlaced with the second set of flanges (see Sims Fig. 6 showing the flanges are interlaced with one-another)
Regarding claim 13, the combination of Mueller and Sims disclose the invention of claim 11, the combination further disclose wherein the first set of flanges are located laterally inward of the second set of flanges (see Sims. Fig. 6 showing first set of flanges 430c laterally inward of the second set of flanges 432c).
Regarding claim 14, the combination of Mueller and Sims disclose the invention of claim 13, the combination further discloses a blade located within the inner tube and extending parallel to the longitudinal axis, the blade translatable to extend between the first jaw and the second jaw (see Mueller Paragraphs 48-49 mentioning how a blade 190 translates between flange 113 and knife guide 133, noting that with the inclusion of the pair of flanges from Sims, the blade would be seen to extend between a pair of flanges and into channel 115 seen on both jaws 113 and 123).
Regarding claim 16, the combination of Mueller and Sims discloses the invention of claim 14, the combination further discloses, wherein the blade extends axially through the inner tube offset from the longitudinal axis (see Paragraph 56 mentioning that the knife channel, through which the knife 190 extends, is offset from the centerline or longitudinal axis)
Regarding claim 17, the combination of Mueller and Sims disclose the invention of claim 14, the combination further discloses wherein in the blade extends axially through the flanges in a position laterally inward of the first of flanges and the second set of flanges (see Mueller Paragraphs 48-49 mentioning how a blade 190 translates between flange 113 and knife guide 133, noting that with the inclusion of the pair of flanges from Sims, the blade would be seen to extend between a pair of flanges and into channel 115 seen on both jaws 113 and 123 as the knife of Sims extends through the center of the device and therefore between the flanges as shown in Sims Fig. 5, noting the location of knife 402 in the center of the end effector).
Regarding claim 18, the combination of Mueller and Sims disclose the invention of claim 17.
However, the combination as stated does not disclose a pair of wires extending axially through the first set of flanges and the second set of flanges in a position laterally inward of the first set of flanges and the second set of flanges
However, Sims further discloses a pair of wires extending axially through the first set of flanges and the second set of flanges in a position laterally inward of the first set of flanges and the second set of flanges (see Paragraph 96 mentioning how wires may extend through the shaft of the devices to provide power to tissue engaging sealing plates 448 and 450 (see Figs 9-11), noting the only safe pathway thereto would be between the pair of flanges)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current combined device of Mueller and Sims to include the wires from Sims to, in this case, use current to electrically seal the tissue being clamped (see Paragraph 96)
Regarding claim 19, the combination of Mueller and Sims disclose the invention of claim 11, the combination further discloses wherein the inner tube comprises: a pair of axial tracks located on opposite sides of the inner tube, the pair of axial tracks arranged to receive a guide therein, the guide secured to the outer tube (see Examiner’s Diagram of Fig. 6 below)

    PNG
    media_image2.png
    233
    417
    media_image2.png
    Greyscale

Fig. 6
Regarding claim 20, the combination of Mueller and Sims disclose the invention of claim 19, the combination further discloses wherein the inner tube is movable relative to the guide as the inner tube translates relative to the outer tube, proximal portions of the respective axial tracks engageable with the guide to limit distal translation of the inner tube relative to the outer tube. It is noted that the guide, secured to the outer tube, does not move as the shaft 12 has no extended track outside the hole that holds the guide, whereas the drive shaft 17 has an elongated axial track that moves axially relative to the guide, limited by the proximal and distal limits of the track.
Regarding claim 21, the combination of Mueller and Sims disclose the invention of claim 11, the combination further discloses wherein the drive pin extends laterally outward from outer surfaces of the inner tube. It is noted that to ensure the device is able to function and prevent failure over repeated use, the drive pin extends at least partially outward of the drive sleeve 17 to prevent the drive pin from falling out of the slot and into the moving mechanics of the device.
Regarding claim 24, the combination of Mueller and Sims disclose the invention of claim 11, the combination further discloses wherein the first jaw and the second jaw include a pair of parallel slots configured to receive a blade therein when the first jaw and the second jaw are in the closed position (see Fig. 6 and Paragraph 48 mentioning knife slots 115a and 115b on opposing jaws, configured to allow the blade 190 to move axially therethrough.
Regarding claim 25, the combination of Mueller and Sims disclose the invention of claim 11, the combination further discloses wherein the outer tube defines an inner tube diameter and wherein the arms have a diameter smaller than the inner tube diameter of the outer tube (see Fig. 6 showing the arms of drive sleeve 17 having a diameter smaller than that of the inner tube diameter of the outer tube.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 2347725 A1) in view of Sims (US 20140025071 A1), in further view of Dycus (US 20030018331 A1) (previously of record)
Regarding claim 15, the combination of Mueller and Sims discloses all limitations of the invention of claim 14.
However, the combination fails to expressly disclose wherein the first jaw is curved with respect to the longitudinal axis.
However, in the same field of endeavor, namely, surgical forceps, Dycus discloses wherein the first jaw is curved with respect to the longitudinal axis (see Paragraph 151) to reach specific anatomical structures (see Paragraph 151)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the jaw members of Mueller, as modified by Sims, to include the curved shape of Dycus in order to reach specific anatomical structures (see Paragraph 151)
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 2347725 A1) in view of Sims (US 20140025071 A1), in further view of Taylor (US 20100010512 A1) (previously of record)
Regarding claim 22, the combination of Mueller and Sims disclose all limitations of the invention of claim 21.
However, the combination fails to disclose wherein the outer tube comprises: a pair of outer axial tracks located on opposite sides of the outer tube, the pair of outer axial tracks arranged to receive the drive pin therein, the drive pin movable within the pair of outer axial tracks as the inner tube translates relative to the outer tube.
However, in the same field of endeavor, namely surgical forceps, Taylor discloses wherein the outer tube comprises: a pair of outer axial tracks (see Fig. 13 below) located on opposite sides of the outer tube (see Fig. 13 below), the pair of outer axial tracks arranged to receive the drive pin (camming pin 338 slides in axial tracks, see Paragraph 335) therein, the drive pin movable within the pair of outer axial tracks (see Paragraph 335) as the inner tube translates relative to the outer tube (center rod translated within outer tube (see Paragraph 335)

    PNG
    media_image3.png
    431
    324
    media_image3.png
    Greyscale

Fig. 13
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the outer tube of Mueller to have included the axial tracks of Taylor to allow the jaws end effectors to open and close with movement of the inner tube or camming center rod piece (see Paragraph 335).
Regarding claim 23, the combination of Mueller, Sims and Taylor disclose the invention of claim 22,  Taylor further discloses wherein the drive pin is configured to engage respective distal ends of the outer axial tracks to limit distal translation of the drive pin (drive pin seen to hit against the edge of axial track and limit movement of said drive pin) and the inner tube with respect to the outer tube (central rod movement seen to be limited as the camming pin hits against the edge of axial track) and to limit rotation of the jaws with respect to each other (see Paragraph 335)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2016/0015419 A1 to Hibner, US 2016/0338764 A1 to Krastins, and US 2010/0274244 A1 to Heard, all disclose surgical forceps comprising flanges.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. Application/Control Number: 16/679,664 Page 27 Art Unit:
3771 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771